COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      C. S. v. State of Texas

Appellate case number:    01-17-00161-CV and 01-17-00163-CV

Trial court case number: MH-4661-A and MH-4661

Trial court:              Probate Court of Galveston County

        These are appeals from an order for temporary inpatient mental health services and an
order to administer psychoactive medication. By statute, these appeals are given preference over
all other cases. See TEX. HEALTH & SAFETY CODE ANN. §§ 574.070(e); 574.108(a). The records
in both appeals have been filed. The appellant’s briefs in these two appeals are due on May 19,
2017.
       On May 8, 2017, appellant filed a motion to consolidate the two appeals under one appeal
number so that the parties would only have to file one brief. We decline the request to
consolidate the appeals under one appeal number, but we grant the motion to consolidate the
appeals for the purpose of filing the briefs. The parties may file one brief in these consolidated
appeals. The parties’ briefs should include both appeal numbers.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: May 16, 2017